American Commerce Ins. Co. v Francois (2015 NY Slip Op 01594)





American Commerce Ins. Co. v Francois


2015 NY Slip Op 01594


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-04179
 (Index No. 4426/12)

[*1]American Commerce Insurance Company, appellant,
vParoly Francois, et al., respondents.


Bruno, Gerbino & Soriano, LLP, Melville, N.Y. (Mitchell L. Kaufman of counsel), for appellant.
The Rybak Firm, PLLC, Brooklyn, N.Y. (Damin J. Toell of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, for a judgment declaring that the plaintiff validly disclaimed coverage to its insured, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (F. Rivera, J.), dated December 14, 2012, as denied those branches of its motion which were for a temporary restraining order and a preliminary injunction.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff sought to temporarily restrain and preliminarily enjoin all no-fault actions arising from a car accident in which its insured allegedly was a driver. The plaintiff failed to establish a likelihood of success on the merits of its cause of action (see Matter of Advanced Digital Sec. Solutions, Inc. v Samsung Techwin Co., Ltd., 53 AD3d 612; Matter of Related Props., Inc. v Town Bd. of Town/Vil. of Harrison, 22 AD3d 587, 590; Blueberries Gourmet v Aris Realty Corp., 255 AD2d 348, 349-350), failed to demonstrate that it would suffer any imminent and nonspeculative harm in the absence of the requested injunctive relief (see County of Suffolk v Givens, 106 AD3d 943; Golden v Steam Heat, 216 AD2d 440, 442), and failed to demonstrate that any injuries it would suffer would not be compensable by money damages (see Rowland v Dushin, 82 AD3d 738; EdCia Corp. v McCormack, 44 AD3d 991, 994; Matter of Gandolfo v White, 224 AD2d 526, 528). The plaintiff also failed to establish that the equities balance in its favor (see McLaughlin, Piven, Vogel v Nolan & Co., 114 AD2d 165, 174). Accordingly, the Supreme Court properly denied those branches of the plaintiff's motion which sought a temporary restraining order and a preliminary injunction.
SKELOS, J.P., HALL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court